Citation Nr: 0027985	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a fracture of the 
right wrist with traumatic arthritis, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for an 
increased rating for his service-connected right wrist 
fracture.  The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in December 
1998 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's fracture of the right wrist with traumatic 
arthritis is currently manifested by findings of limited 
right wrist motion, degenerative arthritis of the wrist, and 
moderate peripheral neuropathy, with subjective complaints of 
reduced grip strength, difficulty grasping, decreased 
dexterity, stiffness, tenderness, painful wrist motion, and 
flare-ups after extended use.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for the veteran's fracture of the right wrist with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5214, 5215, 4.124a, Diagnostic Codes 8515, 
8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's fracture of the right wrist with traumatic 
arthritis includes the report of a VA joints examination 
conducted in December 1997.  At that time, he complained of 
stiffness, pain, and limited use of his right wrist.  He 
stated that he was right-handed.  He also complained of 
persistent aching, pain, and tenderness in the wrist area.  
He reported that he had had a carpal tunnel release a few 
years earlier, which had helped somewhat with the wrist pain, 
numbness, and tingling.  Physical examination of the right 
wrist revealed dorsiflexion to 20 degrees and palmar flexion 
to 40 degrees.  Radial and ulnar deviation caused pain.  He 
had some diminished grip and grasp with diminished strength 
in the right hand as compared to the left side.  Following 
his carpal tunnel release surgery, his sensation had greatly 
improved, with good sensation over the median nerve on 
examination.  There was pain, tenderness and soreness to 
palpation across the dorsum of the right wrist.  X-rays 
revealed mild degenerative changes in the right wrist, 
otherwise a normal examination.  The examiner diagnosed 
postoperative residuals of a fracture of the right carpal 
navicular, with arthritis and postoperative right carpal 
tunnel syndrome.

In December 1998, the Board remanded the veteran's claim for 
further development.  Specifically, the Board noted that, in 
addition to a right wrist fracture, the veteran had also been 
found to suffer from bilateral carpal tunnel syndrome and 
from diabetic peripheral neuropathy, neither of which was 
service connected.  On the contrary, the RO had denied the 
veteran's claim for service connection for carpal tunnel 
syndrome on the right secondary to his fracture of the right 
wrist with traumatic arthritis in a rating decision dated in 
December 1996.  Therefore, the Board instructed the RO to 
schedule the veteran for a new VA examination to separate 
out, to the extent possible, the symptomatology which was 
attributable to the veteran's right wrist fracture and 
associated arthritis from that which stemmed from his carpal 
tunnel syndrome or any other nonservice-connected disorder, 
such as diabetic peripheral neuropathy.  The examiner was 
also instructed to comment on any weakness, excess 
fatigability, painful motion, or pain with use, and, if 
present, how these factors resulted in any limitation of 
motion.

In response, in April 1999 the veteran underwent a new VA 
neurological examination.  At that time, the examiner noted 
that he had reviewed the veteran's chart.  Of note were his 
observations that the veteran had a history of a shrapnel 
fracture in 1969, a bone graft in 1970, evidence of bilateral 
carpal tunnel syndrome on electromyograph in May 1996, 
evidence of peripheral neuropathy, most likely secondary to 
diabetes mellitus, in September 1996, and a diagnosis of mild 
degenerative joint disease of the right wrist in December 
1997.  At the time of examination, the veteran reported that 
he had had right wrist pain and decreased grip strength ever 
since the time of the bone graft in 1970.  He reported that 
the carpal tunnel release surgery had helped only his sensory 
symptoms, not his grip.  On physical examination, the 
examiner stated that the veteran "exaggerated lack of use of 
right hand when on 'display'."  There was slight atrophy of 
the right ulnar eminence, and right-sided weakness versus 
lack of effort in testing of all hand extremities.  The 
examiner noted that the results were similar on flexion and 
extension of the right wrist, noting that the results were 
"NOT due to pain!" (emphasis in original).  The examiner 
diagnosed "status post carpal tunnel syndrome, multiple 
nerve dysfunction at levels above wrist." (emphasis in 
original).

The veteran also underwent a VA joints examination in April 
1999.  At the time of this examination, the examiner noted 
that he had reviewed the veteran's claims file.  After again 
tracing the history of the veteran right wrist injury and 
problems, the examiner noted the veteran's complaints of an 
inability to do activities requiring repetitive right hand 
use, and of pain, weakness, stiffness, lack of endurance, and 
fatigability associated with his wrist problem.  The veteran 
reported that both heavy use and weather changes aggravated 
his wrist.  He indicated that he could not do physical work, 
and had lost one job as a result.  He indicated that he 
presently worked doing machine set-up work, but had some 
difficulty with it.  On physical examination, the examiner 
noted the presence of a surgical scar on the right wrist.  
There was some tenderness and pain to palpation, and pain 
with motion of the wrist.  He had significant stiffness and 
limited motion, with dorsiflexion to 10 degrees, palmar 
flexion to 20 degrees, and ulnar and radial deviation to 10 
degrees.  He was also noted to have diminished grip, grasp, 
and dexterity secondary to the stiffness and pain.  X-rays of 
the right wrist revealed moderate degenerative arthritis 
changes of the wrist.  The examiner diagnosed residual 
postoperative fracture of the right wrist with arthritis and 
carpal tunnel syndrome.

The veteran also underwent a VA electromyograph (EMG) of the 
right wrist in May 1999.  The examiner indicated that the 
results of this testing showed findings consistent with 
moderate peripheral neuropathy with no active denervation, 
bilateral carpal tunnel syndrome, on the left more than the 
right, and evidence of mild right ulnar neuropathy at the 
elbow.

In February 2000, the VA examiner who performed the April 
1999 joints examination filed an addendum to the earlier 
examination report, in response to the RO's request that he 
separate out the symptomatology stemming from the veteran's 
right wrist fracture from other nonservice-connected 
disorders.  This examiner stated that the veteran had a 
composite of symptoms from his fractured wrist and surgery, 
carpal tunnel syndrome, and peripheral neuropathies.  He 
indicated that separating out these symptoms was not 
possible.

The Board notes that while the veteran also provided 
testimony regarding his right wrist symptomatology at the 
time of a hearing before an RO hearing officer in August 
1996, the Board observes that this hearing took place 
approximately one month prior to the veteran's carpal tunnel 
release surgery.  According to the medical evidence and the 
veteran's statements, this surgery significantly relieved 
many of the veteran's complaints.  Therefore, the Board finds 
that his testimony is of limited value in assessing the 
current, post-operative level of severity of his right wrist 
disorder.  For the same reason, the Board finds that the VA 
examination reports and outpatient treatment notes prior to 
September 1996, while relevant, are significantly less 
probative than the post-September 1996 evidence described 
above.

The veteran's fracture of the right wrist with traumatic 
arthritis has been evaluated as 30 percent disabling by 
analogy to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5214, pursuant to which the severity of ankylosis 
of the wrist is evaluated.  As this 30 percent evaluation has 
been in place for at least 20 years, it is protected from 
ever being reduced due to the provisions of 38 U.S.C.A. § 110 
(West 1991).  See also 38 C.F.R. § 3.951 (1999).  Since 
examiners have indicated that the veteran is right-handed, 
the disability ratings for the major hand are for 
application.  Under DC 5214, a 30 percent rating is warranted 
for favorable ankylosis in 20 degrees to 30 degrees of 
dorsiflexion.  A 50 percent rating is warranted for 
unfavorable wrist ankylosis in any degree of palmar flexion, 
or with ulnar or radial deviation.  Finally, a 40 percent 
rating is warranted for wrist ankylosis in any other position 
than those specified for a 50 percent rating, except 
favorable.  

A review of the evidence detailed above reveals no evidence 
that the veteran suffers from ankylosis of the right wrist, 
either favorable or unfavorable.  However, the Board finds 
that the veteran's right wrist disorder is manifested by a 
constellation of symptoms which, when viewed in their 
entirety, more closely corresponds to the level of severity 
contemplated by a 30 percent rating under DC 5214.  In this 
regard, the veteran has repeatedly been shown to suffer from 
diminished range of right wrist motion, accompanied by 
stiffness, pain on motion, and tenderness over the right 
wrist area.  In addition, EMG testing as recently as May 1999 
showed moderate peripheral neuropathy.  While it appears that 
some portion of this is due to the veteran's nonservice-
connected carpal tunnel syndrome and diabetic peripheral 
neuropathy, in light of the fact that examiners have stated 
that it would be impossible to determine which symptomatology 
is due to each disorder, the Board must consider all of this 
symptomatology in evaluating the veteran's claim.  
Furthermore, the veteran has repeatedly complained of 
decreased grip strength, grasp, and dexterity with the right 
hand, and has reported that these symptoms increase or 
"flare up" following heavy use of the right hand and during 
weather changes.  Finally, the Board notes that the veteran 
has been shown to suffer from moderate degenerative arthritis 
of the right wrist on recent x-rays.  The Board therefore 
finds that while the veteran does not suffer from any right 
wrist ankylosis per se, the functional effects of his 
symptomatology create an overall disability picture which 
more closely corresponds to the level of severity 
contemplated by a 30 percent rating under DC 5214.

However, the Board finds that the veteran's symptomatology 
does not warrant a 40 percent rating.  Although the veteran 
experiences some numbness/tingling of the wrist and hand, 
which the Board must consider as being wholly attributable to 
the veteran's service-connected disorder, the Board notes 
that the veteran has repeatedly stated that his problems 
related to hand and wrist sensation have decreased 
significantly since the time of his carpal tunnel release 
surgery in September 1996.  Furthermore, several examiners 
have noted that much of the veteran's nerve dysfunction is 
above the area of the wrist, including the elbow and upper 
arm.  In this regard, several examiners have noted that the 
veteran had a right shoulder injury and has undergone surgery 
for this problem.  In addition, the Board observes that at 
least one examiner questioned whether the veteran was 
exerting full effort in testing of his right upper extremity.  
Furthermore, the Board notes that while the veteran has 
experienced problems with grip strength and stiffness of the 
wrist, as recently as April 1999 he indicated that he was 
employed performing manual labor involving machine set-up, 
albeit with some difficulty.  Therefore, the Board finds that 
the veteran's right wrist disability does not approximate the 
level of severity of a wrist ankylosed in an unfavorable 
position, and an increased rating to 40 percent under DC 5214 
is not warranted.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other, related codes.  
In this regard, while the veteran does suffer from limited 
right wrist motion, the maximum rating available under DC 
5215, pursuant to which the limitation of wrist motion is 
evaluated, is only 10 percent.  Therefore, a rating under 
this code could not result in a higher rating.  

The Rating Schedule does not provide specific criteria or 
ratings based on limitation of motion of the entire hand.  
However, normal wrist motion is defined in 38 C.F.R. § 4.71, 
Plate I.  As noted above, under Diagnostic Code 5215, 
pertaining to limited wrist motion, the maximum available 
percentage rating is 10 percent, less than the evaluation the 
veteran is currently assigned.  The Board also notes that the 
currently assigned rating is in excess of the maximum 
available based on arthritis affecting the right wrist.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is no 
competent evidence of record showing that the veteran has 
wrist or finger ankylosis to warrant application of 
Diagnostic Codes 5214, 5216-5227.  Insofar as muscle damage 
to the hand and arthritis are both evaluated based on 
limitation of motion, separate evaluations are not warranted 
in this case.  See 38 C.F.R. § 4.14 (1999).  Also, as the 
veteran is in receipt of an evaluation in excess of the 
maximum based on motion limitation, the factors of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 are not for application.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board also notes that the 30 percent assigned evaluation 
is the maximum available under the Rating Schedule for 
impairment of Muscle Group VIII under Diagnostic Code 5308 
pertaining to wrist, finger and thumb extension and, there is 
no evidence of severe muscle damage such that an increased 
evaluation would be in order due to impairment of Muscle 
Group VII, under Diagnostic Code 5307, pertaining to the 
function of wrist flexion.  Accordingly, application of such 
diagnostic codes would not result in a higher evaluation in 
this case.

In light of the findings of neuropathy, the Board has 
considered other provisions of the Rating Schedule.  
Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.   Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715, 8516, 8616, 8716, pertain 
to neurologic impairment of the median and ulnar nerves.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (1999), where 
there is complete paralysis of the median nerve with the 
dominant hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to palm; weakened 
wrist flexion; and pain with trophic disturbances; a 70 
percent evaluation is warranted.  Incomplete, severe 
paralysis warrants assignment of a 50 percent evaluation; 
incomplete, moderate paralysis warrants assignment of a 30 
percent rating, and incomplete mild paralysis warrants 
assignment of a 10 percent evaluation.  Diagnostic Code 8615 
pertains to neuritis and Diagnostic Code 8715 to neuralgia.

The ulnar nerve is evaluated under Diagnostic Code 8516.  
Where there is complete paralysis of the dominant hand with 
the "griffin claw" deformity, due to flexor contraction of 
ring and little fingers; marked atrophy in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers; an inability to spread the fingers 
(or reverse); an inability to adduct the thumb; and weakened 
wrist flexion, assignment of a 60 percent evaluation is 
warranted.  Incomplete, severe paralysis warrants assignment 
of a 40 percent evaluation; incomplete, moderate paralysis 
warrants assignment of a 30 percent rating, and incomplete 
mild paralysis warrants assignment of a 10 percent 
evaluation.  Diagnostic Code 8616 pertains to neuritis and 
Diagnostic Code 8716 to neuralgia.  38 C.F.R. § 4.124a.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In this case, the veteran's right wrist symptomatology 
generally consist of stiffness, pain, and numbness of the 
hand and fingers, affecting grip function, and, a limitation 
of wrist and finger motions.  The competent medical evidence 
includes evidence of moderate peripheral neuropathy and mild 
ulnar neuropathy at the elbow as well as carpal tunnel 
syndrome.  Under Diagnostic Code 8516, severe, incomplete, 
ulnar paralysis warrants assignment of a 40 percent 
evaluation under the Rating Schedule.  There is no competent 
evidence in this case of severe incomplete or complete ulnar 
paralysis to warrant assignment of an increased evaluation on 
that basis.  In fact, the competent medical evidence notes 
only mild ulnar neuropathy as well as only moderate 
peripheral neuropathy with no active denervation.  
Furthermore, as noted above, the veteran has stated that his 
carpal tunnel release surgery significantly improved his 
sensory symptoms.  There is no evidence of claw deformity, or 
an inability to spread or open the fingers or adduct the 
thumb.  Although some atrophy of the right ulnar eminence has 
been noted, such was not described by medical professionals 
as marked and has, in fact, been described as slight.  As 
such, the veteran's manifested symptomatology would at most 
approximate a 30 percent and not a 40 or 60 percent 
evaluation under Diagnostic Code 8516.  Nor is there evidence 
of complete, or severe, incomplete paralysis of the median 
nerve to warrant assignment of a 50 or 70 percent evaluation 
under Diagnostic Code 8515.  The competent medical evidence 
does not show the veteran's hand to be inclined to the ulnar 
side, and does not show the absence of finger flexion, or 
defective opposition and abduction of the thumb.  Thus, the 
veteran would meet the criteria for no more than a 30 percent 
evaluation under 38 C.F.R. § 4.124a.

Moreover, the law clearly provides that a muscle injury will 
not be combined with a peripheral nerve paralysis rating of 
the same body part unless the injuries affect entirely 
different functions, 38 C.F.R. § 4.55(a), and generally 
provides that evaluation of the same disability, or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided.  38 C.F.R. § 4.14.  Here, the 
function affected is the same: difficulty in flexing the 
wrist and fingers, gripping, and grasping due, in part, to 
the veteran's service-connected disability, and to some 
extent affecting bone, muscle and nerve.  Accordingly, 
separate neurologic, muscle and orthopedic ratings are not in 
order.  See 38 C.F.R. §§ 4.14, 4.55(a), 4.56; see Esteban, 
supra.  Rather, the veteran is entitled to receipt of one 
rating, which takes into account the impairment in right 
wrist, hand and finger usage.

Here, the Board notes that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  See also Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The RO has evaluated the veteran's disability as 30 
percent disabling.  Although consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (1999), whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board finds no basis upon which 
to assign a higher disability evaluation under the Rating 
Schedule.  The assigned disability rating is based on 
contemplation of wrist and hand impairment that affects the 
veteran's motion and usage.  Such impairment is fully 
contemplated under Diagnostic Code 5214.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's fracture 
of the right wrist with traumatic arthritis.  The Board would 
point out that its determination of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  However, the Board further finds that 
the nature of the veteran's right wrist disorder is neither 
unusual nor exceptional in nature, and it has not been shown 
to markedly interfere with employment or require frequent 
inpatient care so as to render impractical the application of 
regular schedular standards.  While the veteran has stated 
that his right wrist disorder makes his work more difficult, 
it appears that he is currently working full-time, and he has 
provided no evidence that he has been forced to miss work due 
to his wrist.  Furthermore, while the veteran has asserted 
that he was fired from one job due to his wrist, the RO has 
explicitly denied his claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  Hence, a grant of an 
increased evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.



ORDER

An increased rating for the veteran's fracture of the right 
wrist with traumatic arthritis is denied.



		
	S. L. KENNEDY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

